PER CURIAM.
The above cause coming on to be heard upon the transcript of record, the briefs of the parties and the arguments of counsel in open court; and it appearing that there was no abuse of discretion on the part of the district court in permitting appellee Neill to dismiss her complaint, without prejudice; and the court being duly advised,
Now, therefore, It is ordered, adjudged and decreed that the judgment of the district court be and is hereby affirmed, for the reasons set forth in the findings of fact and conclusions of law of Judge Boyd.